Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Office Action
General Information
As this action contains both an election requirement and action on the merits, the shortened statutory period for response is 3 months.
Specification
The specification is objected to for the following reasons:
A. A design application is required to have some form of description for each reproduction of the article, in order to clearly identify each view in relation to one another. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) subsection II) The specification must be amended to provide descriptions for the figures, preceding the feature statement. For example: 1.1 Top, 1.2 Rear, 1.3 Right, 1.4 Rear Perspective, 1.5 Front, 1.6 Front Perspective.
B. The paragraph beginning with "Protective device for a measuring device comprising…" in the description of the reproductions is extraneous information describing what is shown in the reproductions, which adds no new information to the understanding of the claimed design.  Any description of the design in the specification other than a brief description of the drawing is generally not necessary, since as a general rule, the illustration in the drawing views is its own best description.  See In re Freeman, 23 App. D.C. 226 (App. D.C. 1904). The above paragraph should be deleted in its entirety.  See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) ll.
Restriction/Election Requirement
This application discloses the following embodiments:
Embodiment 1 - Figs. 1.1-6 - the invention has 11 circular openings on the front and 4 circles around the sides.
Embodiment 2 - Figs. 2.1-2.6 - the invention has 13 circular openings on the front and a series of concentric circles on the back.
Embodiment 3 - Figs. 3.1-3.6 - the invention has 6 circular openings on the front and a series of concentric circles on the back.
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).  The differing configurations create(s) patentably distinct designs.
Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
The above embodiments divide into the following patentably distinct groups of designs:
Group I: Embodiment 1
Group II: Embodiment 2
Group III: Embodiment 3
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held nonresponsive.  Applicant is also requested to direct cancellation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
Claim Rejection – 35 U.S.C. §112(b) (pre-AIA  2nd paragraph)
The claim is rejected under 35 U.S.C. 35 U.S.C. 112(b), as indefinite in that the title, as set forth in the claim, fails to identify an article of manufacture and the drawing disclosure does not inherently identify the article in which the design is embodied. Ex parte Strijland, 26 USPQ2d 1259, 1263 (Bd. Pat. App. & Int. 1992).
The title “Measuring instruments except for measuring time” is not descriptive of the actual article. A title descriptive of the actual article aid the examiner in developing a complete field of search of the prior art and further aids in the proper assignment of new applications to the appropriate class, subclass, and patent examiner, and the proper classification of the patent upon allowance of the application. It also helps the public in understanding the nature and use of the article embodying the design after the patent has been issued. For example, a broad title such as “Adapter Ring” provides little or no information as to the nature and intended use of the article embodying the design. If a broad title is used, the description of the nature and intended use of the design may be incorporated into the preamble. Absent an amendment requesting deletion of the description, it would be printed on any patent that would issue.” See MPEP 1503.01.I.
In this case the title does not identify the article to which the "Measuring instruments except for measuring time" is associated, nor do the drawings or specification indicate such article. Therefore, any attempt to clarify the title by specifying the article in which the design is embodied may introduce new matter. See 35 U.S.C. 132 and 37 CFR 1.121. 
Additionally, the title indicates plural measurement instruments being claimed however, in design patent applications only a single claim is permitted. The MPEP 1503.01 states, in part: “when a design is embodied in an article having multiple functions or comprises multiple independent parts or articles that interact with each other, the title must clearly define them as a single entity, for example, combined or combination, set, pair, unit assembly.” 
There is also an inconsistency with the title as the invention is referred to as "the protective device" in the specification and as "a protective device for a sensor" in the claim statement. The title must be made consistent throughout the application.
Applicant must amend the title to consistently and accurately reflect the intended use of the claimed design. A design patent should enable a person of ordinary skill in the art to make and use the same. When submitting amendments, applicant must be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
Conclusion
The case is under a restriction requiring election and is rejected under 35 U.S.C. §112(b) as set forth above. Applicant is given three months from the date of this action to reply.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian Windham whose telephone number is 571-272-9396, and whose work schedule is Monday-Friday 8:00am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Manpreet Matharu, can be reached at 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/L.W./                                                                                                                                                                                                        
12/10/2022
/George D. Kirschbaum/Primary Examiner, Art Unit 2922